DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
	Claims 36-46	 presented on 07/28/2020 and refiled on 08/09/2022 are currently pending.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 40-45 in the reply filed on 08/09/2022 is acknowledged.
Claims 36-39 and 46 are withdrawn by the examiner from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statements filed on 07/28/2020 and 08/09/2022 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document either in the instant application or prior applications; each non-patent literature publication or that portion which caused it to be listed (see the foreign and non-patent literature citations with strikethrough); and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. 

Continuation
This application repeats a substantial portion of prior Application No. 13/293,177, filed 11/12/2010, and adds disclosure not presented in the prior application (see reasons below). Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
The following compound is not presented in prior Application No. 13/293,177:

    PNG
    media_image1.png
    198
    135
    media_image1.png
    Greyscale

According to the original disclosure, the claimed compounds (except compound above) are indicated as being starting materials of the following compound of formula I:

    PNG
    media_image2.png
    293
    325
    media_image2.png
    Greyscale

The R variables are described as below:

    PNG
    media_image3.png
    111
    645
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    457
    634
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    69
    639
    media_image5.png
    Greyscale

	In the above claimed compound, the corresponding R2 is a methyl group and per above definition, if R2 is methyl, R5 can only be selected from hydrogen or F. However, the above claimed compound has -CH3 group at the R5 position, and hence is not supported by the original disclosure.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 40-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,106,541 (‘541). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to compounds comprising piperidinone with attached aryl groups. 
The compounds of the instant claims is generic to the claimed compounds of '541 because the claims of ‘541 recite the compounds only in the salt form whereas the instant claims recite the same compounds, salt or stereoisomer thereof and thus the entire scope of '541 claims falls within the scope of the instant claims. In accordance to MPEP § 804, the claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993). Hence, the instant claims are anticipated by the claims of ‘541.

Allowable Subject Matter
The closest prior art reference is International publication WO2004092168A1 (WO’168 hereinafter). The reference teaches the following compounds:

    PNG
    media_image6.png
    770
    1101
    media_image6.png
    Greyscale

However, WO’168 fails to teach or suggest the instantly claimed compounds of claims 40-45.
Conclusion
Claims 40-45 are rejected and no claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622